DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application 202010510100.4, filed on with the Office on 07/16/2020.
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 119 (e). Provisional Application, US 62/863,251 was filed with the Office on 06/18/2019. Accordingly, the effective filing date for the application has been recognized as 06/18/2019.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606. The following title is suggested: KEYBOARD BACKLIGHT MODULE WITH LIGHT GUIDE PATTERN, MICROSTRUCTURE, AND APPLICATIONS THEREOF

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11, 14, and 16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Yao et al (US 20140133182 A1; hereinafter Yao).
Re Claim 1:
Yao teaches a keyboard backlight module (light guide plate structure 100 and light emitting unit 106 shown in Figs 2-3 and described in ¶ 0013 as light guide plate structure 100 being disposed in a keyboard 102; the examiner notes that although the cited limitation, keyboard has been anticipated, the limitation has not been given patentable weight since the preamble has not given life, meaning, and vitality to the body of the claim as required in MPEP § 2111.02), comprising: 
a light guide plate (light guide plate 108), having an output surface (light exit surface 118), a light guide pattern (micro structure 112) and a bottom surface (bottom surface 120), wherein the bottom surface (120) is disposed on an opposite side of the output surface (configuration shown in Fig 3), and the light guide pattern (112) is arranged on the bottom surface (shown in Fig 3 and described in at least ¶ 0014); 
a reflector (reflection layer 116), having a reflecting surface facing the bottom surface (configuration shown in Fig 3); 
after light is incident into the light guide plate 108 and then incident into the bottom surface 120, by reflection of the reflection sheet 116 and scattering or diffusion of the micro structure 112); and 
a first microstructure (second medium layer 114; the examiner notes that the top of 114 is a microstructure since the top of 114 mirrors the light guide pattern (112) due to the structure shown in Fig 3 and step 404 of the process in Fig 4 by the description (form) the first medium layer and the second medium layer on the light exit surface and the microstructure, respectively), disposed on the reflecting surface (shown in Fig 3 and step 406 of the process in Fig 4), and at least partially overlapping with the light guide pattern (shown to be completely overlapping in Fig 3; further, necessarily occurring due to the process in Fig 4), wherein a first reflected light is formed by a portion of the incident light via the first microstructure (described in ¶ 0021 as after light is incident into the light guide plate 108 and then incident into the bottom surface 120, by reflection of the reflection sheet 116 and scattering or diffusion of the micro structure 112; the examiner notes that the first micro structure (114) is necessarily included in the aforementioned excerpt from ¶ 0021 due to the configuration shown in Fig 3).
Re Claim 2:
Yao further teaches wherein
the reflecting surface (116) has a first region and a second region (shown in Fig 3 of Yao with the examiner’s annotations, below), a distance between the first region and the light-emitting element is smaller than a distance between the second region and the light-emitting 
a portion of the first microstructure (114) disposed in the first region has a configuration different from that of another portion of the first microstructure (114) disposed in the second region (configuration shown Fig 3, below).
Figure 3 of Yao with the examiner's annotations

    PNG
    media_image1.png
    468
    777
    media_image1.png
    Greyscale

Re Claim 11:
Yao further teaches wherein the first microstructure (114) includes at least one protruding portion convexly protruding outwards from the reflecting surface (shown in the second region of Fig 3 of Yao with the examiner’s annotations, above), and at least one concave 
Re Claim 14:
Yao teaches a backlit keyboard (keyboard 102; the examiner notes that the keyboard backlight module cited on line 2 and the key switch module cited on line 12 are given life, meaning, and vitality by the backlit keyboard on line 1 in accordance with MPEP § 2111.02), comprising:
a keyboard backlight module (light guide plate structure 100 and light emitting unit 106 shown in Figs 2-3 and described in ¶ 0013 as light guide plate structure 100 being disposed in a keyboard 102) comprising:
a light guide plate (light guide plate 108), having an output surface (light exit surface 118), a light guide pattern (micro structure 112) and a bottom surface (bottom surface 120), wherein the bottom surface (120) is disposed on an opposite side of the output surface (configuration shown in Fig 3), and the light guide pattern (112) is arranged on the bottom surface (shown in Fig 3 and described in at least ¶ 0014); 
a reflector (reflection layer 116), having a reflecting surface facing the bottom surface (configuration shown in Fig 3); 
a light-emitting device (106), disposed on one side of the light guide plate (shown in Fig 2) and configured to provide an incident light to the reflecting surface (configuration shown in Fig 3 and described in at least ¶ 0021 as after light is incident into the light guide plate 108 and then incident into the bottom surface 120, by reflection of the reflection sheet 116 and scattering or diffusion of the micro structure 112); and 
a first microstructure (second medium layer 114; the examiner notes that the top of 114 is a microstructure since the top of 114 mirrors the light guide pattern (112) due to the structure shown in Fig 3 and step 404 of the process in Fig 4 by the description (form) the first medium layer and the second medium layer on the light exit surface and the microstructure, respectively), disposed on the reflecting surface (shown in Fig 3 and step 406 of the process in Fig 4), and at least partially overlapping with the light guide pattern (shown to be completely overlapping in Fig 3; further, necessarily occurring due to the process in Fig 4); and 
a key switch module (plurality of keyswitches 104), comprising at least one key switch (at least one 104) and disposed on one side of the keyboard backlight module (shown on the top in Fig 2).
Re Claim 16:
Yao further teaches wherein
the reflecting surface (116) has a first region and a second region (shown in Fig 3 of Yao with the examiner’s annotations, above), a distance between the first region and the light-emitting element is smaller than a distance between the second region and the light-emitting element (configuration shown in Fig 2 transposed with Fig 3 of Yao, above; the examiner notes that the light emitting element (106) annotated in Fig 3, below, is consistent with the configuration shown in Fig 2); and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 13, 15, and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Yao.
Re Claim 4:
With regard to a first angle, Yao suggests: 
the first microstructure (114) has at least one first reflective surface (top of 114, specifically including the convex surfaces and prisms in the first region shown in Fig 3 of Yao with the examiner annotations, above; further, since scattering or diffusion has been attributed to 112, scattering or diffusion is necessarily attributed to the top of 114 as well; furthermore, 
the at least one first reflective surface (top of 114, specifically including the prisms shown on both the first and second regions shown in Fig 3, above) and the reflecting surface (116) form a first angle less than or equal to 90° (shown in Fig 3, above).
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that Yao suggests the structure and functionality:
the first microstructure (114) has at least one first reflective surface (top of 114) facing the light-emitting device (106); and 
the at least one first reflective surface (top of 114) and the reflecting surface (116) form a first angle less than or equal to 90°.
Re Claim 5:
With regard to first and second region, Yao suggests:
the reflecting surface (top of 114) has a first region and a second region with substantially equal areas (shown in Fig 3 of Yao with the examiner’s annotations, above), 
the first region is closer to the light-emitting device (106) than the second region (shown in Fig 3, above), 
a first number of the first reflective surfaces (top of 114) are disposed in the first region (first number is four since there are three concave surfaces and one prism surface shown in Fig 3, above), 

the first number (four) is smaller than the second number (five).
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that Yao suggests the structure and functionality:
the reflecting surface (top of 114) has a first region and a second region with substantially equal areas, 
the first region is closer to the light-emitting device (106) than the second region, 
a first number (four) of the first reflective surfaces are disposed in the first region, 
a second number (five) of the first reflecting surfaces are disposed in the second region, and 
the first number (four) is smaller than the second number (five).
Re Claim 13:
With regard to a single unit, Yao suggests: 
the light guide pattern (112) has at least one light-guiding dot (convex surfaces in the second region of Fig 3 of Yao with the examiner, annotations, above); and 
a single unit of the first microstructure (unit area of the top of 114 shown in Fig 3 of Yao, above) has an area larger than an area of a single unit of the at least one light-guiding dot (unit area of the convex surfaces in the second region of Fig 3 of Yao).
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that Yao suggests the structure and functionality:
the light guide pattern (112) has at least one light-guiding dot; and 
a single unit of the first microstructure (top of 114) has an area larger than an area of a single unit of the at least one light-guiding dot.
Re Claim 15:
With regard to a portion of the light guide pattern, Yao suggests:
 a portion of the light guide pattern (entirety of 112) and a portion of the first microstructure (entirety of the top of 114) are correspondingly arranged below the at least one key switch (due to the configuration shown in Fig 2 and the configuration in Fig 3 of Yao with the examiner’s annotations, above).
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § Yao suggests the structure and functionality:
a portion of the light guide pattern (entirety of 112) and a portion of the first microstructure (entirety of the top of 114) are correspondingly arranged below the at least one key switch (104).
Re Claim 18:
With regard to a first angle, Yao suggests: 
the first microstructure (114) has at least one first reflective surface (top of 114, specifically including the convex surfaces and prisms in the first region shown in Fig 3 of Yao with the examiner annotations, above; further, since scattering or diffusion has been attributed to 112, scattering or diffusion is necessarily attributed to the top of 114 as well; furthermore, scattering or diffusion is a form of reflection as opposed to being specular reflection) facing the light-emitting device (configuration shown in Fig 3 of Yao, above); and 
the at least one first reflective surface (top of 114, specifically including the prisms shown on both the first and second regions shown in Fig 3, above) and the reflecting surface (116) form a first angle less than or equal to 90° (shown in Fig 3, above).
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § Yao suggests the structure and functionality:
the first microstructure (114) has at least one first reflective surface (top of 114) facing the light-emitting device (106); and 
the at least one first reflective surface (top of 114) and the reflecting surface (116) form a first angle less than or equal to 90°.
Re Claim 19:
With regard to first and second region, Yao suggests:
the reflecting surface (top of 114) has a first region and a second region with substantially equal areas (shown in Fig 3 of Yao with the examiner’s annotations, above), 
the first region is closer to the light-emitting device (106) than the second region (shown in Fig 3, above), 
a first number of the first reflective surfaces (top of 114) are disposed in the first region (first number is four since there are three concave surfaces and one prism surface shown in Fig 3, above), 
a second number of the first reflecting surfaces (top of 114) are disposed in the second region (second number is five since there are two convex surfaces and three surfaces shown in Fig 3, above), and 
the first number (four) is smaller than the second number (five).
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § Yao suggests the structure and functionality:
the reflecting surface (top of 114) has a first region and a second region with substantially equal areas, 
the first region is closer to the light-emitting device (106) than the second region, 
a first number (four) of the first reflective surfaces are disposed in the first region, 
a second number (five) of the first reflecting surfaces are disposed in the second region, and 
the first number (four) is smaller than the second number (five).

Allowable Subject Matter
Claims 3, 6-10, 12, 17, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re Claim 3:
The closest prior art of record, Yao, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the light-absorbing feature as set forth in the claim.
Re Claim 6:
The closest prior art of record, Yao, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the first number is smaller than the second number as set forth in the claim. Further, the a modification of the light guide pattern would also necessitate a modification to the first microstructure and therefore would not have been 
Re Claim 7:
The closest prior art of record, Yao, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the second microstructure as set forth in the claim while simultaneously rendering obvious the first microstructure has at least one first reflective surface facing the light-emitting device as set forth in intervening claim 4.
Re Claim 8:
The claim contains allowable subject matter due to its dependence on intervening claim 7.
Re Claim 9:
The closest prior art of record, Yao, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the first light-shielding area and the second light-shielding area as set forth in the claim. Further, since ¶ 0021 of Yao describes such a manner, by omission of the light shielding board and the reflection sheet, the overall thickness of the light guide plate structure 100 could be effectively reduced (teaches away), it would not have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the keyboard backlight module of Yao as set for in the claim.
Re Claim 10:
The claim contains allowable subject matter due to its dependence on intervening claim 7.

Re Claim 12:
The closest prior art of record, Yao, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of at least one light-absorbing material as set forth in the claim.
Re Claim 17:
The closest prior art of record, Yao, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the light-absorbing feature as set forth in the claim.
Re Claim 20:
The closest prior art of record, Yao, fails to teach, disclose, suggest, or make obvious the combined structure and functionality of the first light-shielding area and the second light-shielding area as set forth in the claim. Further, since ¶ 0021 of Yao describes such a manner, by omission of the light shielding board and the reflection sheet, the overall thickness of the light guide plate structure 100 could be effectively reduced (teaches away), it would not have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the keyboard backlight module of Yao as set for in the claim.

Conclusion
The prior art made of record on the PTO-892 but not relied upon, above are considered pertinent to applicant's disclosure because they teach a backlit keyboard.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875